Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s election without traverse of Group I, claims 1-12 and 18, as well as the species election of SEQ ID NO: 5 as an anti-CD19 scFv, SEQ ID NO: 8 as an anti-CD3 scFv, and SEQ ID NO: 11 as an anti-CD28 scFv, in the reply filed on 10/20/2021 is acknowledged.

Claims 1-19 are pending.
Claims 13-17 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/20/2021.
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/20/2021.
	Claims 1-9, 11, 12 and 18 are under examination on the merits.

Claim Rejections
35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 recites “[t]he trifunctional molecule according to claim 3, wherein the antibody…” Claim 3 recites both an anti-CD19 antibody and an anti-CD3 antibody, and it is therefore unclear whether “the antibody” recited in claim 4 is intended to refer to the anti-CD19 antibody of claim 3, the anti-CD3 antibody of claim 3, or both the anti-CD19 and the anti-CD3 antibody of claim 3. As such due to the recitation of “the antibody” in claim 4, one skilled in the art would be unable to readily delineate the metes and bounds of the claim.

35 U.S.C. 102(a)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-4 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Desjarlais et al (US PG PUB 2014/0294833, publication date: 10/02/2014).
Desjarlais et al. teach a trispecific molecule that comprises three scFv molecules that are specific for different antigens, see Figure 2C. At [0153], Desjarlais et al. teach that virtually any antigen may be targeted by the immunoglobulin molecules of the invention, and Desjarlais et al. recite various antigens that may be targeted by the immunoglobulin molecules of the invention, including CD19, CD3, and CD28, which is a T cell positive costimulatory molecule. At [0017], Desjarlais et al. recite that “[t]he present invention provides compositions comprising immunoglobulin polypeptides described herein, and a physiologically or pharmaceutically acceptable carrier or diluent.”
	Therefore all of the limitations of claims 1-4 and 18 are met by Desjarlais et al.

35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kufer et al. (WO 2004/106381, international publication date: 12/09/2004) in view of Pulé et al. (WO 2016/139463, international publication date: 09/09/2016) and Lindhofer et al. (US PG PUB 2002/0051780, publication date: 05/02/2002).
Kufer et al. teach a bispecific anti-CD19/anti-CD3 antibody comprising an anti-CD19 scFv linked to an anti-CD3 scFv, wherein said scFv molecules are linked using a G4S1 linker, see Figure 1, p. 9, lines 22-25, and p. 25, lines 10-13. It is noted that the G4S1 linker of Kufer et al. shares 100% sequence homology with the instant SEQ ID NO(s): 23 and 27. At p. 4, Kufer et al. teach that bispecific antibodies comprising specificities for human CD19 and human CD3 may in vivo in animal models. Kufer et al. also teach an anti-CD19 scFv (SEQ ID NO: 49) that shares 100% sequence homology with the instant SEQ ID NO: 5 and an anti-CD3 scFv (SEQ ID NO: 47) that shares 100% sequence homology with the instant SEQ ID NO: 8. At p. 22, Kufer et al. teach that “[t]he pharmaceutical composition of the invention may also comprise a proteinaceous compound capable of providing an additional activation signal for immune effector cells. Such compounds may comprise, but are not limited to CD28 engagers…” At p. 5, Kufer et al. teach pharmaceutical compositions comprising the bispecific antibody of the invention and a pharmaceutically acceptable carrier.
Based upon the teachings of Kufer et al., one of ordinary skill in the art would have been motivated at the effective filing date of the invention to develop a composition comprising a) a bifunctional molecule comprising the anti-CD19 scFv of the instant SEQ ID NO: 5 and the anti-CD3 scFv of the instant SEQ ID NO: 8 and b) an additional CD28 engager molecule. One of ordinary skill in the art would have been motivated to do so, because said composition would be useful in targeting T-cell cytotoxicity to lymphoma cells that express CD19. Said composition would also include a CD28 engager, which would be expected to provide an additional T cell activation signal. As such said composition would be useful in the treatment of CD19-expressing B cell cancers. Kufer et al. do not teach or suggest a trifunctional molecule comprising the anti-CD19 scFv of the instant SEQ ID NO: 5, the anti-CD3 scFv of the instant SEQ ID NO: 8, and a domain that binds and activates a T cell positive costimulatory signal, such as an agonist CD28-binding domain. These deficiencies are remedied by Pulé et al. and Lindhofer et al.
Pulé et al. teach that TGN1412 is an anti-CD28 antibody that not only binds to, but is a strong agonist for CD28. At p. 15 and 16, Pulé et al. teach SEQ ID NO: 3, which is a TGN1412 
Lindhofer et al. teach that trispecific antibodies may be prepared in multiple formats, see Figures 4 and 5. For example at Figure 4, Lindhofer et al. teach that trispecific antibodies may be prepared by fusing an scFv molecule to a bispecific F(ab’)2 fragment. At Figure 5, Linhofer et al. teach that trispecific antibodies may be prepared by linking scFv molecules in a linear fashion having the following configuration: H2N-(1st antigen-binding site)-(linker)-(2nd antigen-binding site)-(linker)-(3rd antigen binding site)-COOH.
One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to combine the teachings of Kufer et al., Pulé et al., and Lindhofer et al. to develop a trifunctional molecule comprising the anti-CD19 scFv of the instant SEQ ID NO: 5, the anti-CD3 scFv of the instant SEQ ID NO: 8, and a domain that binds and activates a T cell positive costimulatory signal, such as an agonist CD28-binding domain. One of ordinary skill in the art would have been motivated to do so, because as detailed above, based upon the teachings of Kufer et al., one of ordinary skill in the art would have been motivated at the effective filing date of the invention to develop a composition comprising a) a bifunctional molecule comprising the anti-CD19 scFv of the instant SEQ ID NO: 5 and the anti-CD3 scFv of the instant SEQ ID NO: 8 and b) an additional CD28 engager molecule. Furthermore one of ordinary skill in the art would have been motivated to modify the invention of Kufer et al. to comprise a CD28 engager molecule that is the TGN1412 (anti-CD28) scFv of Pulé et al., which shares 100% sequence homology with the instant SEQ ID NO: 11, because said TGN1412 (anti-CD28) scFv would be expected to be a strong agonist for CD28, which would improve T cell activation, thus leading to the effective elimination of CD19-expressing 2N-(1st antigen-binding site)-(linker)-(2nd antigen-binding site)-(linker)-(3rd antigen binding site)-COOH, and one of ordinary skill in the art could readily envision that said linear configuration could be prepared by linking the anti-CD28 scFv of Pulé et al. to either the N- or C-terminus of the anti-CD19 scFv/anti-CD3 scFv molecule of Kufer et al. By linking the anti-CD28 scFv of Pulé et al. to the C-terminus of the anti-CD19 scFv/anti-CD3 scFv molecule of Kufer et al., one of ordinary skill in the art would arrive at the claimed trifunctional molecule comprising a first domain that is an anti-CD19 scFv, a second domain that is an anti-CD3 scFv, and a third domain that is an anti-CD28 scFv, which would meet the limitation of a functional domain capable of binding to and activating a T cell positive costimulatory molecule.
Claim 12 is included in the rejection of the claims under 35 U.S.C. 103, because the instant SEQ ID NO: 1 appears to comprise the anti-CD19 scFv of the instant SEQ ID NO: 5, the anti-CD3 scFv of the instant SEQ ID NO: 8, and the anti-CD28 scFv of the instant SEQ ID NO: 11 separated by G4S1 linkers.
Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention, as evidenced by the references cited.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The teachings of Kufer et al., Pulé et al., and Lindhofer et al. are detailed above. 
Based upon the teachings of Kufer et al., one of ordinary skill in the art would have been motivated to modify the bifunctional molecule of copending Application No. 16/474,554 to comprise the anti-CD3 scFv of the instant SEQ ID NO: 8 as well as the anti-CD19 scFv of the instant SEQ ID NO: 5, because based upon the teachings of Kufer et al., one of ordinary skill in the art would appreciate that the resultant bifunctional molecule could be used to target T-cell cytotoxicity to lymphoma cells that express CD19. Furthermore based upon the teachings of Pulé et al., one of ordinary skill in the art would have been motivated to modify the invention of copending Application No. 16/474,554 and Kufer et al. to comprise a CD28 engager molecule that is the TGN1412 (anti-CD28) scFv of Pulé et al., which shares 100% sequence homology with the instant SEQ ID NO: 11, because said TGN1412 (anti-CD28) scFv would be expected to be a strong agonist for CD28, which would improve T cell activation, thus leading to the effective elimination of CD19-expressing cancerous B cells. Lastly based upon the teachings of Lindhofer et al., one of ordinary skill in the art would appreciate that the scFv molecules of copending Application No. 16/474,554, Kufer et al., and Pulé et al. may be linked in a linear fashion having the following configuration: H2N-(1st antigen-binding site)-(linker)-(2nd antigen-binding site)-(linker)-(3rd antigen binding site)-COOH.
prima facie obvious over the claims of copending Application No. 16/474,554 in view of the teachings of Kufer et al., Pulé et al., and Lindhofer et al.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F, 9:00-6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON B MOSELEY II/Examiner, Art Unit 1642